DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Control system is recited in claims 6-15 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 26, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchel et al (US 6,056.632).
 Regarding claim 1:	 Mitchel et al teaches a substrate carrier head 10, comprising: a carrier body (carrier plate 14); a substrate retainer (retaining ring 40) attached to the carrier body, the substrate retainer comprising an aperture configured to receive a substrate; a resilient membrane 46 having a first surface configured to contact a surface of the substrate and a second surface opposing the first surface; a membrane cavity 58 formed along the second surface; an inlet configured to allow liquid to flow into the membrane cavity; and an outlet configured to allow liquid to flow from the membrane cavity. See col. 5 lines 36-59 of Mitchel et al where the pressurized fluid  can be gas and/or liquid. See the examiner’s marked copy of Fig. 1 of Mitchel et al below and see also resilient membranes 122,  134 156 in Figures 4-8 of Mitchel et al.

Regarding claim 2: The substrate carrier head of Claim 1, wherein the outlet is located at a farther radial position from a center of the carrier body than the inlet.  See the examiner’s interpretation as Fig. 3 of Mitchel et al is marked up below.

Regarding claim 3:	The substrate carrier head of Claim 2, wherein the inlet is located at approximately the center of the carrier body.  See the examiner’s interpretation as Fig. 3 of Mitchel et al is marked up below. See also Fig. 2 which illustrates fluid from bore flows into 25/36,then cavity 58 which sources apertures 50 of the resilient membrane.

Regarding claim 4:	The substrate carrier head of Claim 1, further comprising: a secondary resilient membrane having a width that is less than a width of the resilient membrane.  The substrate carrier head of Mitchel et al can also be constructed of a plurality of sheets as illustrated in Figs. 4-8 see col. 7 lines 12- col. 8 line19. Resilient membrane 122 (main resilient 
Regarding claim 5:	The substrate carrier head of Claim 1, further comprising a liquid tight seal between the resilient membrane and the carrier body. See the discussion of flexible sealing ring 16 in col 4 lines 30-34. The discussion of sealing against leaks is also recited in col. 6 35-56 of Mitchel et al.

Regarding claim 26:	A method for cooling a substrate during chemical mechanical polishing (CMP) of the substrate, the method comprising: retaining a substrate within an aperture of a substrate retainer, the substrate retainer attached to a carrier body of a carrier head; supplying a liquid to a membrane cavity within the carrier head; and flowing the liquid within the membrane cavity along a first surface of a resilient membrane. See the rejection of claim 1 above esp., see col. 5 lines 36-59 of Mitchel et al where the pressurized fluid  can be gas and/or liquid. See the examiner’s marked copy of Fig. 1 of Mitchel et al below and see also resilient membranes 122,  134 156 in Figures 4-8 of Mitchel et al.

Regarding claim 28:	The method of Claim 26, further comprising: flowing the liquid through an inlet into the membrane cavity; and flowing the liquid through an outlet from the membrane cavity. See the examiner’s interpretation as Fig. 3 of Mitchel et al is marked up below.





    PNG
    media_image1.png
    312
    598
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    370
    643
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6, 7, 9-15, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchel et al (US 6,056.632) in view if Kim et al (US 2017/0232574).
The teachings of Mitchel et al were discussed above. Note Mitchel et al alludes to the control of the pressure, but does not specifically recite a control system as claimed. See the paragraph joining columns 9 and 10, col. 10 lines 23-45.
Namely, the prior art of Mitchel et al fails to teach regarding claims 6, 15, and 25 a control system where the pressure of the liquid is regulated through the membrane cavity.
Kim et al teaches a CMP device where a control unit is recited in [0017] and [0024]. See Fig. 1 where the cooling fluid tank 51 and chamber pressure adjustment 13a are illustrated. According to Kim et al the control unit is provided to ensure autonomous effective control of the pressure fluid source such that the desired pressure is provided to the wafer as it contacts the polishing pad to ensure ample support during CMP. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to modify the CMP apparatus of Mitchel et al to provide a structure to pressure adjustment and flow rate of the liquid. 

Likewise, the prior art of Mitchel et al fails to teach the cooling of the liquid as recited in claim 11 and 30.

The control unit of Kim also controls the cooling according to [0088] of Kim et al.
Kim et al teaches the use of a cooling fluid that is a gas and/or liquid see in [0081]. Furthermore, in [0008], [0010], [0018], [0022], [0054], [0060], and [0080] teaches the structure 
Regarding claim 12:	See [0018] of Kim where the fluid source 150 is discussed recall that [0081] of Kim also recited that the cooling source can be a liquid, gas, and/or mix of the liquid.
Regarding claim 13:	The substrate carrier head of Mitchel et al can also be constructed of a plurality of sheets as illustrated in Figs. 4-8 see col. 7 lines 12- col. 8 line19. Resilient membrane 122 (main resilient membrane) and balloon like resilient membrane 156 (interpreted as the second resilient membrane) see Fig. 8 and col. 8 lines 10-19 of Mitchel et al.
Regarding claim 14: The second resilient membrane is balloon-like such that is it is imperforated interpreted as having no perforations/holes see [0119] of specification of the present invention for clarification of the term. Balloon-like insinuated no perforations so that it can remain seal and act as a balloon see col. 8 lines 10-19 of Mitchel et al.

Claims 8 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mitchel et al (US 6,056.632) in view if Kim et al (US 2017/0232574) as applied to claims 6, 7, 9-15, 27, and 30 are above, and further in view of Kimura (US 2001/0034198).
The combined teachings of Mitchel et al and Kim et al were discussed above.
The combination fails to teach the recirculate the liquid to flow from the outlet back into the inlet.

Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to further modify the apparatus of Michel et al as modified by Kim et al with the recirculation of liquid as suggested by Kimura.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Han et al (US 2002/0177395) teaches a polishing head of a CMP apparatus with a  resilient member 52 and a pressure compensating member 54 interpreted as a second resilient membrane see [0047], [0054], and [0060].
Togowa (US 20020132559) teaches carrier head with a seal, elastic membrane, and a back pressure regulator for an airbag see [0095].

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716